Filed 12/16/21 Sonntag v. DeMartini CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE



 DEBORAH SONNTAG, et al.,                                          A160247
             Plaintiffs and Appellants,                            (Marin County
 v.                                                                Super. Ct. No.
                                                                   CIV1701027,
 STEVEN DEMARTINI, et al.,
                                                                   PRO1800579)
         Defendants and Respondents.


         This appeal arises out of a dispute among four siblings over a
distribution of trust proceeds. The siblings are all beneficiaries of the Ronald
DeMartini Exemption Trust (exemption trust), and one sibling, Steven
DeMartini, is the designated successor trustee of that trust.1
         Siblings Deborah Sonntag and Loriann DeMartini brought two actions
against Steven and their sister Gaylyn DeMartini. One was a civil action
against Gaylyn, individually and in her role as executor of their mother’s will,
alleging she had acted as a “de facto [c]o-[t]rustee” of the exemption trust,
and as such had breached her fiduciary duty to Deborah and Loriann by
retaining the proceeds of a loan encumbering exemption trust property in her
mother’s estate. The second action, against both Gaylyn and Steven, was a


         1    We refer to the siblings by their first names to avoid confusion.

                                                               1
probate petition to compel redress of alleged breaches of trust and to remove
Steven as the trustee of the exemption trust.
      The two actions were eventually consolidated, and following a 15-day
trial, the trial court concluded Gaylyn acted as a de facto trustee of the
exemption trust for about six months following her mother’s death. The court
further found that neither Gaylyn nor Steven breached their fiduciary duties
and, even if they had, no damages resulted from the alleged breaches. We
affirm.
                                   BACKGROUND
      The exemption trust followed from the establishment of the “Ronald P.
DeMartini and Joyce E. DeMartini Family Trust” (family trust) created by
the siblings’ parents in 1993. That trust provided that after the death of the
first parent, the trust would be divided into two separate trusts, “designated
the survivor’s trust and the exemption trust.” The surviving parent had the
power to “amend, revoke, or terminate the survivor’s trust; but the exemption
trust [could] not be amended, revoked, or terminated.”
      The family trust provided that when the surviving parent died, “the
Trustees shall add to the exemption trust any portion of the survivor’s trust
not disposed of and shall then distribute to the children . . . in equal shares,
all assets of the exemption trust, together with any and all undistributed
income.”
      Ronald DeMartini died in 1994, and the family trust was duly split in
two—the exemption trust being irrevocable, with each of the four siblings
holding equal interests in the remainder.
      Joyce DeMartini became the successor trustee of both the survivor’s
trust and the exemption trust.




                                        2
      As the trustee of the survivor’s trust, Joyce was authorized to pay
herself, as the surviving spouse, the income from the trust, and could also
pay any “sums from the principal . . . in the Trustees’ discretion, consider[ed]
necessary for the surviving spouse’s proper health, support, comfort,
enjoyment, and welfare.” The trust also provided the trustee “shall pay the
surviving spouse as much of the principal . . . as he or she shall request in
writing.”
      As the trustee of the exemption trust, Joyce was authorized to pay
herself, as the surviving spouse, the income from the exemption trust “in all
sums and in any proportion that may be necessary, in the Trustees’
discretion, for . . . her health, education, support, and maintenance. . . .” If
the trustee considered the income insufficient, she had discretion to pay “all
sums from the principal as [she] . . . consider[ed] necessary for the
beneficiary’s proper health, education, support and maintenance. . . .”
Although “[p]ayments from principal to the surviving spouse shall be made
first from the survivor’s trust until it is exhausted and thereafter from the
exemption trust, . . . all or any part of those payments may be made from the
exemption trust without exhausting the survivor’s trust if the Trustees
consider it advisable.”
      The trust instrument provided that on the surviving spouse’s death, “if
and to the extent that the surviving spouse shall not have effectively disposed
of all property of the trust estate of the survivor’s trust through a valid and
effective exercise of a power of appointment, all of the remaining assets of the
trust shall be distributed to the then-acting trustees of the exemption trust to
be added to and form part of the assets of the exemption trust. . . .”
      In 2012, Joyce executed a revised will and an amendment to the
survivor’s trust, by which she excluded Deborah and Loriann as beneficiaries


                                         3
of her estate and that trust. Joyce named Gaylyn and Steven as the
beneficiaries of both.
      In 2013, Joyce amended the survivor’s trust to appoint Gaylyn as co-
trustee. Joyce also executed an agency agreement authorizing Gaylyn to act
on Joyce’s behalf with respect to the exemption trust.
      By the end of 2013, Joyce’s financial circumstances had become
reduced. She had moved into a retirement home, increasing her monthly
expenses. She was also involved in litigation with her sister-in-law, Patricia
Ryerson (Ryerson), regarding a Forestville rental property they owned
together, and was receiving less income as a result.
      In 2014, Joyce took out a $258,000 mortgage on a Novato property,
which was part of the exemption trust. The net proceeds of the cash-out
refinance amounted to $220,286.82. Joyce used some of those funds to pay
her expenses and loaned or gave $9,000 to her granddaughter Jessica Rankin
(Loriann’s daughter).
      The proceeds of the Novato loan were deposited into a checking account
held by the survivor’s trust, of which Joyce and Gaylyn were the trustees.
Joyce then transferred $200,000 from that account into a separate account in
her name, alone.
      Joyce died in 2015. At the time of her death, the property held in the
exemption trust included a 100 percent interest in the mortgaged Novato
property, a 50 percent interest in a commercial rental property in Walnut
Creek, and a 50 percent interest in a property in Petaluma. Joyce’s sister
owned the other 50 percent of the Walnut Creek property, and Ryerson,
Joyce’s sister-in-law, owned the other 50 percent interest in the Petaluma
property.




                                       4
        At the time of Joyce’s death, there was about $189,000 remaining of the
Novato loan proceeds, held in her separate account.
        Gaylyn became the successor trustee of the survivor’s trust, of which
she was a beneficiary. She was also the executor and a beneficiary of Joyce’s
will.
        Although Steven was the successor trustee of the exemption trust,
Gaylyn also managed that trust for six months following Joyce’s death.
According to Steven, Gaylyn managed the exemption trust with his
“expressed consent” because she had more experience handling “matters like
these.”
        Prior to Joyce’s death, she and Ryerson had agreed to a title 26 United
States Code section 1031 exchange of certain real property. Specifically,
Joyce agreed to sell the exemption trust’s 50 percent interest in the Petaluma
property to Ryerson, and Ryerson agreed to sell her 50 percent interest in a
property located in Forestville to Joyce as trustee of the exemption trust,
along with making an equalizing payment of $40,000. After Joyce’s death,
Steven, as the successor trustee, completed the exchange. As a result, a 50
percent interest in the Forestville property was owned by the survivor’s trust,
and the other 50 percent interest was owned by the exemption trust, and the
Petaluma property ceased to be an exemption trust asset.
        Steven also obtained appraisals of the exemption trust’s interests in the
Novato and Walnut Creek properties. The appraiser valued the 50 percent
interest in the Walnut Creek property at $787,500, and the Novato property
at $800,000 (or $550,333 in light of the loan). As to the interest in the
Forestville property, Steven used the “agreed-upon sales price between
[Joyce] and [Ryerson]” in the title 26 United States Code section 1031
exchange, of which half was $202,500.


                                        5
      In distributing the exemption trust property, Steven distributed
interests in the Novato and Forestville properties, valued collectively at
$752,833, to Gaylyn and himself, and distributed the 50 percent interest in
the Walnut Creek property, valued at $787,500, to Deborah and Loriann,
with an equalizing payment to be made to him and Gaylyn.
      Deborah and Loriann asked Steven, in his capacity as trustee of the
exemption trust, to investigate the circumstances of the Novato property
loan, but he declined to do so. He explained his decision-making in a
September 29, 2016 letter to his siblings: “I was not aware of Mom taking out
a loan on the Novato property until I took active management of the
Exemption Trust. [¶] . . . [¶] What I do know is this: [¶] Mom increased the
value of the Exemption Trust by over 150% [¶] Mom was in a legal dispute
for over 4 years [¶] Mom’s income was reduced when Forestville was forced
vacant by Pat Ryerson. [¶] Mom moved into an assisted living facility which
financially impacted her. [¶] Mom was within her rights to encumber
Exemption Trust assets. [¶] The reason that Mom encumbered Novato died
with her. [¶] Mom was a generous woman who helped out the family
financially. [¶] Knowing this and Mom, I do not see a pattern of abuse and
therefore cannot justify the time and expense of pursuing the reason for the
encumbrance of Novato, especially when the only person who knew the
reason died.”
      Deborah and Loriann then filed a civil action against Gaylyn,
individually and as executor of Joyce’s estate, for breach of trust, conspiracy
to breach trust, and intentional interference with economic advantage, and
sought imposition of a constructive trust. The complaint also alleged Joyce
had breached her fiduciary duties by encumbering the Novato property, and
conspired with Gaylyn to do so. They additionally filed a probate petition for


                                       6
“redress of breach of trust and for removal of trustee” against both Gaylyn
and Steven. (Capitalization omitted.) They alleged Gaylyn, as de facto
trustee of the exemption trust, and Steven, as successor trustee, had
breached their fiduciary duties in relation to the Novato loan. They also
alleged Steven’s distribution of trust assets was unequal.
        After settlement negotiations broke down, Steven filed a Probate Code
section 8502 petition seeking to have the remaining Novato loan proceeds
transferred to the exemption trust. Gaylyn filed a consent to the transfer and
agreed to transfer the $189,758.96 remaining balance in Joyce’s personal
bank account to the exemption trust. Gaylyn explained, however, that her
consent was an effort to resolve the litigation with her sisters, not a
concession that the Novato loan proceeds had been wrongfully transferred
from the exemption trust. She stated in her reply memo “the 850 Petition
simply represents Steven and Gaylyn’s attempt to anticipate the most that
Deborah and Loriann could possibly derive from a recovery in this litigation
and have sought (in Steven’s case) and consented to (in Gaylyn’s case) an
order that should moot the majority of Deborah and Loriann’s damages
claims. Although Deborah and Loriann’s claims are unfounded, it is for these
reasons that Steven filed, and Gaylyn consented to, the 850 Petition.”
        The court granted the petition (the section 850 order) in an order
providing, the exemption trust “is entitled to title and ownership of the Bank
of Marin account . . . held in the name of Gaylyn . . . Executor of the Estate of
Joyce. . . . [¶] Gaylyn . . . is ordered to transfer title and ownership of the
Bank of Marin . . . account . . . which holds $189,758.96 . . . to Steven . . . as
Trustee of the Exemption Trust.” The order further provided, “This Order is


        2   All further undesignated statutory references are to the Probate
Code.

                                          7
made without prejudice to the rights of any party to pursue additional
remedies, damages and defenses in the litigation. . . .”
      The return of the Novato funds, however, did not end the litigation.
The civil and probate cases were consolidated and proceeded to trial.
      Following a 15-day trial, the court issued a 26-page statement of
decision. The court found Gaylyn was the de facto trustee of the exemption
trust from the date of Joyce’s death until April 20, 2016 (when Steven sent a
letter to his siblings stating he was “ ‘taking a more active role as the Trustee
of the Exemption Trust’ ”) and Gaylan therefore had a fiduciary duty to the
beneficiaries during that time. However, the court also found neither Joyce,
Gaylyn, nor Steven, breached their fiduciary duties to the trust beneficiaries
in relation to the Novato property loan proceeds.
      The court further found that the loan proceeds had been placed in
Joyce’s separate bank account and were therefore part of her estate.
However, since Gaylyn had transferred the remaining funds to the exemption
trust pursuant to the section 850 order (“because she was hoping that if she
returned the money . . . this litigation would end”), the court ruled the
beneficiaries had, in any event, suffered no damages from any asserted
breach of the trustees’ fiduciary duties.3
      The court additionally found the $9,000 loan to granddaughter Jessica
Rankin was “not permitted by the terms of the Exemption Trust and each of
the beneficiaries is entitled to 25% of it.” That amount, however, had also



      3 Although the trial court ruled neither Joyce nor Gaylyn violated
fiduciary duties by placing the loan proceeds first in the survivor’s trust
(rather than the exemption trust) and then in Joyce’s personal checking
account, and the remaining proceeds were therefore properly part of Joyce’s
estate, Gaylyn never asked for the return of the proceeds and they therefore
remained in the exemption trust.
                                        8
“already been returned to the Exemption Trust [pursuant to the section 850
order] and the Petitioners have been made whole.”
      The court also found the equalizing payment of $40,000 in relation to
the title 26 United States Code section 1031 exchange “was an Exemption
Trust asset and not part of Joyce’s estate.” But, again, because the
remaining Novato loan proceeds remained in the exemption trust, the court
concluded that “any damages caused by Gaylyn’s receipt of those monies have
been cured.”
      As to the valuation of the Walnut Creek property, the court credited
expert testimony that if a “fractional share discount” applied, the value of the
trust’s 50 percent share in the property was $433,125 (the value Deborah and
Loriann advocated), rather than $787,500, which was half of the unadjusted
appraised value (the value Steven had used). However, because Joyce’s sister,
the co-owner of the Walnut Creek property, had filed a petition action against
Deborah and Loriann and the property had been ordered sold and was on the
market for $1,950,000, the court concluded the fractional ownership discount
did not apply. The court also concluded that even if the property were
overvalued for purposes of the distribution, Steven was not liable to the
beneficiaries because the valuation was not the result of any willful
misconduct or gross negligence on his part and was legally excusable.4
                                DISCUSSION
The Novato Property Loan Proceeds
      Deborah and Loriann claim that both Gaylyn and Steven breached
their fiduciary duties via “their conduct relating to the Novato Loan

      4  Gaylyn unsuccessfully sought payment of her attorney fees from the
exemption trust based on the court’s finding that she was a de facto trustee of
that trust for six months. She filed a separate appeal from that order, which
we declined to consolidate with the instant appeal.

                                       9
proceeds.” As to Gaylyn, they maintain she “wrongfully asserted ownership
of the Novato Loan proceeds, [by] claiming they were hers as part of [Joyce’s]
estate.” As to Steven, they assert he wrongfully refused to “pursue recovery
of the Novato Loan proceeds and other monies converted by Joyce and
Gaylyn.”
      Gaylyn
      Deborah and Loriann maintain the trial court erred in concluding
Gaylyn did not breach her fiduciary duties as de facto trustee of the
exemption trust5 by “retaining the funds representing the proceeds of the
Novato loan for herself.”
      Deborah and Loriann first claim the court’s findings in its statement of
decision as to Gaylyn “contradicted its prior [section 850] Order determining
that the Trust was entitled to the loan proceeds remaining on deposit at the
time of Joyce’s death.” As we have recited, that order stated that the
exemption trust “is entitled to title and ownership of Bank of Marin account
. . . held in the name of Gaylyn . . . Executor of the Estate of Joyce. . . .
[¶] Gaylyn . . . is ordered to transfer title and ownership of Bank of Marin . . .
account . . . which holds $189,758.96 . . . to Steven . . . as Trustee of the
Exemption Trust.” It further provided “This Order is made without prejudice
to the rights of any party to pursue additional remedies, damages and
defenses in the litigation. . . .”
      Deborah and Loriann insist that the section 850 order precluded the
court from finding, after trial, that Gaylyn had not breached her fiduciary
duties in relation to the Novato property loan proceeds. They claim the



      5 The parties do not challenge the trial court’s finding that Gaylyn
acted as a de facto trustee of the exemption trust for about six months
following Joyce’s death.

                                         10
court’s “revisionist ‘findings’ ” after trial contradicted its “prior Order
determining that the Trust was entitled to the loan proceeds remaining on
deposit at the time of Joyce’s death,” and characterize the court as having
applied “erroneous legal standards.”
      Relying on Cox v. Bonni (2018) 30 Cal.App.5th 287 (Cox), and cases
cited therein, Deborah and Loriann assert the court could not “change a prior
order” without a motion and providing the parties notice and an opportunity
to be heard. In Cox, the issue was whether the trial court properly
reconsidered an order vacating an arbitration award. (Id. at p. 312.) The
defendant sought reconsideration, but allegedly did not comply with the
requirements of Code of Civil Procedure section 1008.6 (Cox, at pp. 312–313.)
      The Court of Appeal held: “ ‘[Code of Civil Procedure] [s]ection 1008,
subdivision (a) requires that a motion for reconsideration be based on new or
different facts, circumstances, or law. A party seeking reconsideration also
must provide a satisfactory explanation for the failure to produce the
evidence at an earlier time.’ [Citation.] A trial court may not grant a party’s
motion for reconsideration that does not comply with [Code of Civil
Procedure] section 1008. [Citations.] However, [Code of Civil Procedure]
section 1008 imposes no limits on ‘a court’s ability to reconsider its previous


      6  Code of Civil Procedure section 1008 provides, in part: “When an
application for an order has been made to a judge, or to a court, and refused
in whole or in part, or granted, or granted conditionally, or on terms, any
party affected by the order may, within 10 days after service upon the party
of written notice of entry of the order and based upon new or different facts,
circumstances, or law, make application to the same judge or court that made
the order, to reconsider the matter and modify, amend, or revoke the prior
order. The party making the application shall state by affidavit what
application was made before, when and to what judge, what order or
decisions were made, and what new or different facts, circumstances, or law
are claimed to be shown.” (Code Civ. Proc., § 1008, subd. (a).)

                                         11
interim orders on its own motion, as long as it gives the parties notice that it
may do so and a reasonable opportunity to litigate the question.’ [Citation.]
[¶] The parties here argue as to whether defendant’s motion was based on
‘new or different facts, circumstances, or law.’ These arguments are beside
the point, because it is evident the trial court did not reconsider its order
based on any of the purportedly new law or facts in defendant’s motion, but
on its own realization that its earlier order was in error.” (Cox, supra,
30 Cal.App.5th at pp. 312–313, italics omitted.)
      Cox is of no assistance to Deborah and Loriann. Whether Joyce and
Gaylyn in fact breached fiduciary duties was not decided by the section 850
order. On the contrary, while Gaylyn consented to entry of the order, she
expressly did not concede the Novato loan proceeds were wrongfully removed
from the exemption trust. Rather, she consented to the section 850 order in
an effort to end the litigation with her siblings. The section 850 order
determined only that the Novato loan proceeds would be transferred to the
exemption trust; there was no substantive finding as to the merits of Deborah
and Loriann’s breach of fiduciary claims. Indeed, the order expressly
contemplated other issues would be resolved at a later date, specifically
providing it was entered “without prejudice to the rights of any party to
pursue additional remedies, damages and defenses in the litigation.”
      Accordingly, while the trial court concluded in its statement of decision
that the remaining Novato loan proceeds were “ ‘part of Joyce’s estate and
properly belonged to Gaylyn, as sole beneficiary of the estate,’ ” the court did
not, as plaintiffs claim, effect “a material change in a prior ruling on the
issue.” The court neither reconsidered nor changed its section 850 order.
And in any case, Gaylyn never sought, and the court never ordered that the




                                       12
remaining proceeds from the Novato loan be returned to Joyce’s estate.
Accordingly, these proceeds remained in the exemption trust.
      Deborah and Loriann also maintain the court erred in finding that
“Joyce could use the Exemption Trust assets to pay for her increasing living
expenses, and that Joyce’s placing of the loan proceeds into an ‘easily
accessible’ account to pay those anticipated expenses was ‘prudent.’ ” They
assert “Joyce could not use her potential future need of readily available
funds for her health, education, support and maintenance as a pretext to
convert exemption trust property to her own, and then leave what was not
used for authorized purposes to Gaylen as part of her estate.” Thus, they
claim the court’s determination that the money traceable to the Novato loan
proceeds “ ‘was legally part of Joyce’s estate and legally belonged (upon
Joyce’s death) to Gaylyn’ as the sole beneficiary of Joyce’s estate” was “error
as a matter of law.”
      The trust instrument provided that Joyce, as the surviving spouse and
trustee, was authorized to pay herself the income from the exemption trust
“all sums and in any proportion that may be necessary, in the Trustees’
discretion, for . . . her health, education, support, and maintenance. . . .” If
Joyce considered the income insufficient, she had discretion to pay “all sums
from principal as [she] . . . consider[ed] necessary for the beneficiary’s proper
health, education, support and maintenance. . . .” Although “[p]ayments from
principal to the surviving spouse shall be made first from the survivor’s trust
until it is exhausted and thereafter from the exemption trust, . . . all or any
part of those payments may be made from the exemption trust without
exhausting the survivor’s trust if the Trustees consider it advisable.” (Italics
added.)




                                        13
      The evidence at trial showed that around the time of the loan, Joyce’s
expenses increased, and her income decreased. Joyce moved into a
retirement facility in 2013. To do so, she had to pay an initial fee of about
$5,000 and rent of about $5,600 per month. The retirement facility rent was
$4,216 more than the mortgage payment on her home. In addition, her
income had been reduced because she was in a dispute with Ryerson, the co-
owner of the Forestville rental property, who had demanded she evict the
tenants in 2013, resulting in no rental income. She and Ryerson had an
account relating to that property which required both their signatures to
withdraw money. Ryerson approved withdrawal of $7,000 in order for Joyce
to move to the retirement home, which did not arrive in time for her move, so
Gaylyn paid Joyce’s move-in fees. Other than the $7,000, Joyce was not able
to draw any money from the property account between 2011 and her death in
2015. Accordingly, ample evidence supports the court’s finding that “Joyce’s
income was insufficient to satisfy her needs for support.”7
      Deborah and Loriann also claim the remaining loan proceeds at Joyce’s
death were not used “for the purposes authorized by the Trust, and at her
death [the balance] properly remained a Trust asset.” However, they cite no
authority or provision of the trust instrument requiring return of unspent



      7  “We review the trial court’s findings of fact, including its factual
findings on witness credibility and whether [the trustee] acted reasonably
and in good faith, under the substantial evidence standard of review. . . .
Where multiple inferences can be drawn from the evidence, we defer to the
trial court’s findings. . . . [¶] We review the trial court’s exercise of its
equitable powers—including its decision to excuse a trustee for breach of
trust under section 16440(b)—for abuse of discretion.” (Orange Catholic
Foundation v. Arvizu (2018) 28 Cal.App.5th 283, 292 (Arvizu).) As Deborah
and Loriann concede, “issues of law are reviewed de novo, and a substantial
evidence standard of review is applied to issues of fact.”

                                       14
funds that were properly withdrawn for Joyce’s “health, education, support,
and maintenance.”
      The trial court ruled “[t]here is nothing that required Joyce to
immediately spend any and all money she received from the assets that were
distributed to her. The funds were placed in an easily accessible account to
pay for Joyce’s living expenses. This was prudent. . . . Therefore, this court
finds that the money located in the bank account (traceable to the Novato
loan proceeds) was legally part of Joyce’s estate and rightfully belonged (upon
Joyce’s death) to Gaylyn.”
      In any event, the court found that even if Gaylyn initially “wrongfully
asserted ownership” of the Novato loan proceeds, the remaining $189,757.96
in loan proceeds had been transferred to, and remained in, the exemption
trust. In its statement of decision, the court recited, “In response to Steven’s
P.C. 850 Petition, Gaylyn agreed to give all of the money that was left in the
bank account traceable to the Novato loan proceeds to the Exemption Trust
beneficiaries. Gaylyn testified that she believed that the money in the
account was rightfully hers because it was part of her mother’s estate (she
was right). Nonetheless, she testified that she agreed to transfer the money
to the Exemption Trust because she was hoping that if she returned the
money to the Exemption Trust this litigation would end (she was wrong).”
      Deborah and Loriann lastly claim the court erred in concluding the two
amounts it found were wrongfully removed from the exemption trust—Joyce’s
$9,000 loan/gift to Loriann’s daughter and the $40,000 equalizing payment
made pursuant to the title 26 United States Code section 1031 exchange with
Ryerson—need not be returned to the exemption trust because Gaylyn had
already transferred the entire remaining balance of the loan proceeds to the
trust. However, this claim turns on Deborah’s and Loriann’s assertion that


                                       15
Gaylan, as a beneficiary of her mother’s estate, was not entitled to these
proceeds. As we have discussed, the trial court’s finding to the contrary is
supported by substantial evidence—the remaining loan proceeds were legally
a part of Joyce’s estate and the fact that Gaylyn voluntarily transferred them
to the exemption trust pursuant to the section 850 order and never sought to
have them transferred back to the estate, supplied a fund from which offsets
for the $9,000 gift and $40,000 equalizing payment were properly made.
      Steven
      As to Steven, Deborah and Loriann claim he breached his fiduciary
duty by failing to initially “pursue recovery of the Novato Loan proceeds and
other monies converted by Joyce and Gaylyn.” The loan proceeds we have
discussed; the “other monies” were rental payments from exemption trust
properties that had been distributed to Joyce.
      “Trustees owe all beneficiaries . . . a fiduciary duty. . . . Where a
fiduciary relationship exists, there is a duty ‘ “to act with the utmost good
faith for the benefit of the other party. . . .” ’ [¶] . . . [¶] A trustee is bound to
deal impartially with all beneficiaries [citations], unless the language of the
trust provides otherwise. (§ 16000.)” (Hearst v. Ganzi (2006)
145 Cal.App.4th 1195, 1208 (Hearst), italics omitted.)
      “If discretion is conferred upon the trustee in the exercise of a power,
‘the court will not interfere unless the trustee in exercising or failing to
exercise the power acts dishonestly, or with an improper even though not a
dishonest motive, or fails to use his judgment, or acts beyond the bounds of a
reasonable judgment. The mere fact that if the discretion had been conferred
upon the court, the court would have exercised the power differently, is not a
sufficient reason for interfering with the exercise of the power by the
trustee.’ ’’ (Hearst, supra, 145 Cal.App.4th at p. 1209, italics omitted.)


                                          16
      The exemption trust instrument gave the trustee broad powers and
discretion. It specifically provided “the Trustees are authorized and
empowered in the Trustees’ discretion as follows: [¶] . . . [¶] (e) To
compromise, submit to arbitration, settle or release (with or without
consideration) or otherwise adjust any claims in favor of or against the
trusts. . . .”8 Indeed, the “case law on a trustee’s discretion to forebear
collection of a debt indicates that failure to collect in full by the due date does
not necessarily amount to an abuse of the trustee’s discretion.” (Estate of
Gilliland (1977) 73 Cal.App.3d 515, 527.)
      Deborah and Loriann’s claim is, again, predicated on the assertion the
remaining Novato loan proceeds and rental income from exemption trust
properties distributed to Joyce before her death9 were not part of Joyce’s
estate and should have been returned to the exemption trust. However, we
have concluded that the court did not err in determining that these funds
were, in fact, properly part of Joyce’s estate. Thus, Steven’s initial decision

      8 The exemption trust further provided a “Trustee under this
instrument shall not be liable to a beneficiary, or other person succeeding to
the rights of a Trustor, for acts or omissions of the Trustee [or a Co-Trustee
or an agent employed by the Trustee], except for willful misconduct or gross
negligence.” “A Successor Trustee shall not be personally liable under
Probate Code section 16403(b) for any act or omission of any predecessor
Trustee, except for instances that constitute willful misconduct or gross
negligence on the part of the successor Trustee.”
      9 The trust provided the trustee “shall pay to or apply for the benefit of
the surviving spouse from the net income of the exemption trust all sums . . .
in the Trustees’ discretion, for his or her health, education, support and
maintenance. . . . Any income not distributed shall be added to principal.”
Deborah and Loriann claim rental payments from exemption trust properties
made to Joyce should have been returned to the exemption trust upon her
death. As the court found, however, rental payments made prior to Joyce’s
death had already been “distributed” to Joyce, and thus were properly part of
Joyce’s estate.

                                        17
not to pursue the funds—for the reasons detailed in his explanatory letter to
his siblings—was a proper exercise of his discretion under the trust
instrument and not a breach of any fiduciary duty.10 Moreover, Steven
ultimately did pursue the remaining Novato loan proceeds by filing the
section 850 petition and securing Gaylyn’s consent to the transfer of the loan
proceeds to the exemption trust.
Equality of Trust Asset Distribution
      Deborah and Loriann additionally complain the distribution of the
exemption trust assets was unequal because the interest in the Walnut Creek
property they received was overvalued.
      Steven had the Walnut Creek property appraised by a certified
California general real estate appraiser in 2016. The appraiser valued the
property at $1,575,000, making the value of a 50 percent interest, as held by
the exemption trust, $787,500.
      In 2018, an ADA lawsuit was filed regarding the Walnut Creek
property. The lease for the property required the commercial tenant to pay
for any modifications necessary under the ADA. The parties negotiated a
settlement agreement under which the tenant was to have the required
modifications made to the property within six months. The tenant vacated
the property in November 2018, and the Walnut Creek property was
transferred to Deborah and Loriann before the repairs were made.
      Deborah and Loriann claim the ADA issues with the property at the
time they took possession reduced its value. Pursuant to the settlement




      10 Contrary to Deborah and Loriann’s claim, the trial court’s finding
that Steven’s “web of relationships” was irrelevant to the decision, was not
error.

                                      18
agreement, however, the former tenant was required to remedy the problems
within six months, thus eliminating any claimed reduction in value.
      Deborah and Loriann also claim the 2016 appraisal overvalued the
Walnut creek property because it did not apply a fractional discount rate for
holding only a 50 percent ownership interest in the property.
      At trial, Deborah and Loriann’s appraisal expert, Brian Rapela,
testified that when appraising a fractional share of real property, a
“fractional discount rate” applied. He explained the discount rate is based on
“a return that an investor would expect if he were purchasing a 50 percent
interest in the subject property.” A partial interest in real property is valued
lower than the pro rata share due to lack of marketability and lack of control.
Thus, he opined a discount rate of 45 percent should apply to the appraised
value of the 50 percent interest in the Walnut Creek property, valuing the 50
percent interest at $431,000.
      In rebuttal, certified appraiser Nolan Tong testified as an expert in
commercial and residential appraisals. He disagreed with Rapela’s opinion
about the amount of any fractional interest discount and whether a fractional
interest discount should be applied to the Walnut Creek property. Tong
testified that, given his understanding that the property was to be sold in a
partition action, “then a fractional interest valuation would not apply because
the whole property would be sold.” He explained if the property is “sold as a
hundred percent, then the marketability discount goes away.” He further
testified that if a fractional interest discount applied, his opinion was that the
appropriate discount rate was 24.4 percent.
      The trial court found Rapela’s testimony about the amount of any
fractional share discount “more convincing” that that of Tong. “Accordingly,
the court adopts Petitioners[’] position that if the fractional share discount


                                       19
applied, and if a prudent investor were purchasing a 50% interest in the
Walnut Creek property, the fractional share discount would be 45% of the pro
rata interest and the true value of the property (at the time of distribution)
would have been $433,125 and not Steven’s assessed value of $787,500.”
(Italics added.)
      However, the court then concluded, along the lines of Tong’s testimony,
that no fractional share discount applied to the Walnut Creek property
valuation because rather than selling a 50 percent share, it was being sold as
a whole. “[T]he Walnut Creek property has now been ordered sold [as a
result of a partition action filed against Deborah and Loriann by the co-
owners of the Walnut Creek property] (with a listing price of $1.95 million
dollars); the fractional ownership discount does not apply because once the
property is sold, [Deborah and Loriann] will receive 50% of the sales price
(ultimately confirming Steven’s valuation).” (Fn. omitted.)
      Deborah and Loriann contend the court erred because the “trust
distributions were required to be equal when made, without regard to
subsequent events.” They assert the trial court “refused to exercise its
powers in equity to recall the distributions for re-allocation.”
      Section 16421 provides “[t]he remedies of a beneficiary against the
trustee are exclusively in equity.” (Italics added.) “ ‘With limited exceptions,
the remedies of trust beneficiaries are equitable in character and enforceable
against trustees in a court exercising equity powers’. . . . This is significant,
because it means that ‘wide play is reserved to the court’s conscience in
formulating its decrees.’ ” (Arvizu, supra, 28 Cal.App.5th at p. 293, quoting
Rest.3d Trusts, § 95.) “Consistent with the equitable nature of a beneficiary’s
remedies, section 16440 gives trial courts wide latitude in deciding whether
and what types of damages to impose on a trustee who commits a breach of


                                        20
trust (which § 16400 defines as a ‘violation by the trustee of any duty that the
trustee owes the beneficiary’). Section16440, subdivision (a) authorizes the
trial court to determine which of three measures of liability provided in the
statute ‘is appropriate under the circumstances,’ and section 16440(b) gives
the court discretion to excuse the trustee from liability for any breach of trust
that he or she committed reasonably and in good faith, if it would be
equitable to do so.”11 (Arvizu, at pp. 293–294, fn. omitted.)
      The trial court concluded section 16440, subdivision (b)—discretion to
excuse a breach of trust if committed in good faith—applied in these
circumstances. The court did not abuse its discretion in this regard. When
Steven made the distribution of the Walnut Creek property, he was relying
on the appraisal made by Mike McGoldrick in May 2016. At that time, there
was no other appraisal of the property, nor was there any claim a fractional
discount rate should apply. Indeed, the trial court found “none of the
beneficiaries objected to this method of valuation before [the siblings
commenced] litigation; and there is no evidence that Steven’s lawyer advised
him that his method of valuation was incorrect.” Accordingly, the court
concluded “even if the Trust had not required a gross negligence finding prior
to Trustee liability, the Court would excuse this mistake as unintentional and
reasonable.”

      11  Section 16440 provides: “(a) If the trustee commits a breach of trust,
the trustee is chargeable with any of the following that is appropriate under
the circumstances: (1) Any loss or depreciation in value of the trust estate
resulting from the breach of trust, with interest. (2) Any profit made by the
trustee through the breach of trust, with interest. (3) Any profit that would
have accrued to the trust estate if the loss of profit is the result of the breach
of trust. (b) If the trustee has acted reasonably and in good faith under the
circumstances as known to the trustee, the court, in its discretion, may
excuse the trustee in whole or in part from liability under subdivision (a) if it
would be equitable to do so.” (§ 16440, subds. (a)(1)-(3), (b).)

                                       21
      The court also rejected Deborah and Loriann’s request that it “order
that all of the Exemption Trust property assets be returned to the Exemption
Trust and a new reallocation process commence to address an [unintentional]
inequities in the current disposition.” The court observed it had found no
breach of fiduciary obligations, no intentional misconduct, and no gross
negligence. It also found that prior to making the distribution, Steven had
“asked [Deborah and Loriann] for an alternate proposal. They failed to
provide one. Since then, [they] received the Walnut Creek property (at their
insistence) and the property has now been ordered sold in a partition action
between [them] and the co-owners of that property, presumably because
[they] and their new co-owners were unable to work cooperatively together.
[Deborah and Loriann] have failed to establish their claims and therefore are
not entitled to the remedies that they now seek.”
      In sum, the trial court did not err in finding no breach of fiduciary duty
under the terms of the trust instrument in the valuation of the Walnut Creek
property, and did not, in any case, abuse its discretion in denying Deborah
and Loriann the equitable relief they sought. (See Arvizu, supra,
28 Cal.App.5th at p. 292.)
                               DISPOSITION
      The judgment is AFFIRMED. Costs on appeal to respondents.




                                      22
                                            _________________________
                                            Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A160247, Sonntag et al v. DeMartini et al

                                     23